DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 16-17, 19-20, 22-23, 25-26, 28-29, 31-32, and 34-35 are allowed in this Office action.

Terminal Disclaimer
The terminal disclaimer filed on July 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date(s) of Pat. No. US 10628387 and Pat. No. US 10176235 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Elise Heilbrunn on August 12, 2022.
The claims are amended as presented below and will replace all previous versions of claims:
Claims 1-15. (Cancelled)  
  	Claim 16. (Currently Amended) A method, comprising: 
obtaining a data retention configuration associated with a tenant of a multitenant computing environment, the data retention configuration indicating one or more parameters defining data to be copied from a relational database to a non-relational database; 
identifying, using the data retention configuration, first data associated with the tenant; 
copying the first data from the relational database; 
storing the copied first data to the non-relational database in association with a tenant identifier of the tenant[[:]]; 
obtaining a query received via a user interface, the query being received in a relational database language; 
transforming the query received in the relational database language to multiple scans, each scan corresponding to a row key range of multiple row key ranges of the non-relational database; 
performing the multiple scans on the non-relational database;
merging results of performed multiple scans on the non-relational database; and 
providing the merged results via the user interface.  
Claim 17. (Previously presented) The method of claim 16, wherein the data comprises field history data.  
Claim 18. (Cancelled)  
Claim 19. (Currently Amended) The method of claim 16, further comprising: 
enqueuing a message corresponding to the first data, the message including one or more parameters; 
wherein the copying of the first data is performed according to the message.  
Claim 20. (Currently Amended) The method of claim 16, wherein the identifying of the first data is performed in response to detection of one or more trigger conditions.  
Claim 21. (Cancelled)  
Claim 22. (Currently Amended) A system, comprising: 
a database system implemented using at least a server computing device, the database system configurable to cause: 
obtaining a data retention configuration associated with a tenant of a multitenant computing environment, the data retention configuration indicating one or more parameters defining data to be copied from a relational database to a non-relational database; 
identifying, using the data retention configuration, first data associated with the tenant; 
copying the first data from the relational database; 
storing the copied first data to the non-relational database in association with a tenant identifier of the tenant[[:]]; 
obtaining a query received via a user interface, the query being received in a relational database language; 
transforming the query received in the relational database language to multiple scans, each scan corresponding to a row key range of multiple row key ranges of the non-relational database; 
performing the multiple scans on the non-relational database;
merging results of performed multiple scans on the non-relational database; and 
providing the merged results via the user interface.  
Claim 23. (Previously presented) The system of claim 22, wherein the data comprises field history data.  
Claim 24. (Cancelled)  
Claim 25. (Currently Amended) The system of claim 22, the database system further configurable to cause: 
enqueuing a message corresponding to the first data, the message including one or more parameters; 
wherein the copying of the first data is performed according to the message.  
Claim 26. (Currently Amended) The system of claim 22, wherein the identifying of the first data is performed in response to detection of one or more trigger conditions.  
Claim 27. (Cancelled)  


Claim 28. (Currently Amended) A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising computer-readable instructions configurable to cause: 
obtaining a data retention configuration associated with a tenant of a multitenant computing environment, the data retention configuration indicating one or more parameters defining data to be copied from a relational database to a non-relational database; 
identifying, using the data retention configuration, first data associated with the tenant; 
copying the first data from the relational database; 
storing the copied first data to the non-relational database in association with a tenant identifier of the tenant[[:]]; 
obtaining a query received via a user interface, the query being received in a relational database language; 
transforming the query received in the relational database language to multiple scans, each scan corresponding to a row key range of multiple row key ranges of the non-relational database; 
performing the multiple scans on the non-relational database;
merging results of performed multiple scans on the non-relational database; and 
providing the merged results via the user interface.  
Claim 29. (Previously Presented) The computer program product of claim 28, wherein the data comprises field history data.  
Claim 30. (Cancelled)
Claim 31. (Currently Amended) The computer program product of claim 28, the program code comprising computer-readable instructions configurable to cause: 
enqueuing a message corresponding to the first data, the message including one or more parameters; 
wherein the copying of the first data is performed according to the message.  
Claim 32. (Currently Amended) The computer program product of claim 28, wherein the identifying of the first data is performed in response to detection of one or more trigger conditions.  
Claim 33. (Cancelled)  
Claim 34. (Previously Presented) The method of claim 16, further comprising: 
deleting the first data from the relational database.  
Claim 35. (Currently Amended) The system of claim 22, the database system further configurable to cause: 
deleting the first data from the relational database.





Summary of Prior Art
The following references are deemed relevant to the claims:
Eidson et al. (Pub. No. US 2011/0258178) teaches performing cross store joins in a multi-tenant store are based on retrieving data from a multi-tenant database system having a relational data store and a non-relational data store, receiving a request specifying data to be retrieved from the multi-tenant database system, retrieving, based on the request, one or more locations of the data to be retrieved, generating a database query based on the request, in which the database query specifies a plurality of data elements to be retrieved, the plurality of data elements including one or more data elements residing within the non-relational data store and one or more other data elements residing within the relational data store, and executing the database query against the multi-tenant database system to retrieve the data.
Zhu et al. (Pub. No. US 2014/0214897) teaches querying an NoSQL provider includes a server receiving a relational database query from an application running on a client computer that is coupled to the server via an electronic communication network, parsing the relational database query, creating an execution plan based on the results of the parsing step, transmitting a NoSQL query to the NoSQL provider, the NoSQL query including at least a portion of the execution plan, transforming at the server a response from the NoSQL provider into a relational format, and providing the transformed response to the client computer application.


Harrang et al. (Pat. No. US 9,143,341) teaches storing copies of portions of the file received from the sending system and to store one or more modules to implement instructions regarding adaptive file delivery wherein the receiving system could be located at an end user's location or be located at some intermediary network location e.g. to serve as a caching mode for distributing content geographically closer to a plurality of end users. The time periods each have a transmission portion in which one of the file segments is transmitted and a wait portion in which none of the file segments are transmitted. The wait portions can effectively space out the transmission portions so that the file segments are transmitted over a period of time that is significantly larger than if the segments were transmitted as a continuous stream of segments.
Elnikety et al. (Pub. No. US 2014/0172914) teaches graph queries are processed using a plurality of independent query execution engines. A graph query submitted to a graph database which is modeled by an attributed graph is received. The graph query is decomposed into a plurality of query components. For each of the query components, a one of the query execution engines that is available to process the query component is identified, a sub-query representing the query component is generated, the sub-query is sent to the identified query execution engine for processing, and results for the sub-query are received from the identified query execution engine. The results received are then combined to generate a response to the graph query.
Taylor et al. (Pub. No. US 2011/0258225) teaches appending data to large data volumes in a multi-tenant store is implemented in a system having an application server providing a front end for an on-demand database service capable of supporting multiple tenants, the one or more implementations and techniques are not limited to multi-tenant databases nor deployment on application servers upon receiving new data for a database. The new data is written to a temporary log. The size of the log is compared to a threshold. Then the log is written to a data store, if the size of the log is greater than the threshold.
Banerjee et al. (Pub. No. US 2013/0024484) teaches the combined use of a relational database with a non-relational database to selectively store systems management data based on predefined selection criteria. The relational database, if included, comprises a table-based data store that can be queried using a SQL variant. The non-relational database may comprise a file-based data store and consumes UNIX operating system utilities to make faster retrievals from the file-based data store. The novel use of a non-relational database at the core of a systems management application increases performance and scalability in systems management applications.
Alatorre et al. (Pub. No. US 2011/0314069) teaches providing lifecycle storage management for data within a Cloud computing environment. A set of policies can be defined that allow for automatic valuation of the data and migration of the data between a set of storage tiers. Before a policy set is deployed, it can be assessed to determine effects it will have on cost, performance, and data location. Based on data characteristics and access patterns, a set of policy recommendations can be provided that predict the value of the data over time, and offer an improved migration strategy for moving the data between the set of storage tiers as the value of the data changes.


Chowdhuri et al. (Pub. No. US 2006/0218123) teaches parallel query optimization using semantic-based partitioning based on receiving a query requesting data from the database; generating a plurality of subplans for executing the query, each subplan including one or more operators for performing relational operations; adding operators for partitioning data and performing a given relational operation in parallel to at least some of the plurality of subplans; and building a plan for execution of the query based, at least in part, upon selecting subplans having favorable execution costs.
Faerber et al. (Pub. No. US 2014/0122452) teaches processing in a multi-level storage system having a unified table architecture. A query is received by a common query execution engine connected with the unified table architecture, the query specifying a data record. The common query execution engine performs separate look-ups in each of the second level storage structure and the main store. For a range access, the ranges are resolved in both dictionaries and the range scan is performed on both structures. For the active main, the scan is broken into two partial ranges, one for the encoded range value of the passive dictionary and one for the encoded range value of the active main dictionary.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 16-17, 19-20, 22-23, 25-26, 28-29, 31-32, and 34-35:
In interpreting the claims filed on 9 May 2022, in light of the prosecution histories of the instant application and all related patents associated with the Terminal Disclaimer above, in view of the updated search/examination, the relevant prior art, and interview dated 12 August 2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 16, 22, and 28.
Other dependent claims are also allowed based on their dependencies on claims 16, 22, and 28.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

         /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                  August 12, 2022